DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to claims filed on 11/24/2021.  Claim 1 has been examined.  This office action is Non-Final.

Claim Objections

Claim 1 is objected to for reciting in line 3, “as implemented”.  For the sake of consistency should recite, “implementing”…  Also, claim 1 is objected to for, “the computing device”, in line 9.  For the sake of consistency sake, should recite, “the first computing device”.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-


processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of Application 17/535,408 is rejected on the grounds of nonstatuory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,190,358.
Although the claim at issue is not identical, it is not patentably distinct from the other because claim 1 of application 17/535,408 is anticipated by Patent no. 11,190, 358.  Therefore, patent no. 11,190,358 claim 1 is in essence a “species” of the generic invention of Application no. 17/535,408 claim 1.  It has been held that a generic invention is “anticipated” by a “species” 
within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et
al. (2019/0089774) in view of Dash et al (9,171,145).


As per claim 1, Prakash discloses a computer-implemented method for seeding a
security key, the computer-implemented method comprising: 
as implemented by a first computing device having one or more processors (Prakash: para. 0018, first computing device has a processor (i.e. communication device )),
retrieving an application from an application distribution server (Prakash: para. 0016,
0044, retrieving an application (i.e. installing/downloading an application) from an application
data store (i.e. application distribution server);
determining an initialization key based on an initialization of the retrieved application
(Prakash: para. 0058-0059, determining a DDID salt (i.e. initialization key) based on an initialization of the retrieved application);
retrieving an identifier associated with the first computing device (Prakash: para. 0058,
retrieving an identifier (i.e. device identifier )); and
generating a hash of the identifier and the initialization key to form the security key
(Prakash: para. 0058-0059, generating a hash (i.e. HUAC, MD5, MD4, SHA etc...) of the identifier (i.e. device identifier) and the DDID salt (i.e. initialization key) to form the DDID (i.e. security key).
Prakash does not explicitly disclose wherein the security key is stored locally by the computing device, is inaccessible to any computing device external to the first computing device,
and can be recreated by a second computing device using a second copy of the initialization key
generated by the second computing device.



However, analogous art of Dash discloses wherein the security key is stored locally by the computing device, is inaccessible to any computing device external to the first computing device (Dash: col. 7, lines 2-5, key is inaccessible to any computing device external to the first computing device), and can be recreated by a second computing device using a second copy of the initialization key generated by the second computing device (Dash: See Fig. 3 #305, col. 3, lines 15-24, key can be reconstructed).
It would have been obvious to one of ordinary skill in the art at the time of the effective
filing date to include wherein the security key is stored locally by the computing device, is inaccessible to any computing device external to the first computing device, and can be recreated
by a second computing device using a second copy of the initialization key generated by the
second computing device of Prakash with Dash are both are analogous in the art of protecting a
file/application, the motivation is that this is an efficient method that ensures that device may
reconstruct the key using the same sources, at a later time (Prakash: col. 3, lines 18-24).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/19/2020
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/            Primary Examiner, Art Unit 2439